DETAILED ACTION
Claims status
In response to the application filed on 12/28/2021, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2011/0188472 A1) in view of YIU et al. (US 2020/0033849 A1).
Regarding claim 1; Jeon discloses a method, performed by an aggressor base station (gNB) of performing a remote interference management (RIM) (See Fig. 5: ¶. [0044]), the method comprising: 
receiving, from a victim gNB, at least one RIM-reference signal (RS) (See Figs. 5 and 8: at step 532 and 804, A serving eNB, i.e., aggressor NB, receives interference power information and ICIC of an uplink (UL) signal and interference increase/decrease information of the UL signal from at least one adjacent eNB, i.e., victim eNB. ¶. [0123], and see ¶. [0046] for receiving ICIC, i.e., Inter-cell Interference Coordination, between eNBs. Note. Either ICIC, IoT or Interference Power Info received from the adjacent eNB could be analyzed as RIM information); 
transmitting, from a distributed unit (DU) of the aggressor gNB to a central unit (CU) of the aggressor gNB, a message (See Figs. 3 and 8: the eNB includes a TX/RX unit 300 and a controller 340. Both units are interconnected to share the information that is received via the transceiver 300. Applying under the BRI, the TX/RX unit 300 could be analyzed as a distributed unit, and the controller 340 could be utilized as a central unit. ¶. [0105-0107]) comprising RIM information; and 
determining to stop monitoring the RIM-RS based on the RIM information (See Fig. 8 and step 806, the eNB receives ICIC information from an adjacent eNB, and analyze/monitor the statistical data of the IoT (Interference over Thermal noise) information; ¶. [0163]).
Even though, Jeon teaches receiving Interference related information, i.e., IoT, ICIC, and interference power information or RIM information, from an adjacent eNB (YIU: ¶. [0047]), Jeon doesn’t explicitly describe the method of receiving reference signal and stop monitoring the RIM-RS.
However, YIU from the same or similar fields of endeavor further discloses the method of receiving reference signal and stop monitoring the RIM-RS (See Fig. 2: The baseband processing circuitry 251, i.e., Central Unit, of the base station 201 may, via an interface coupled with a physical layer of the base station 201, stop the periodic sounding reference signal (SRS) configuration for the AV-UE 211 in response to determining that SRS interferes with other cells such as neighbor cells and/or that interference at other cells exceeds a threshold interference measurement such as a signal-to-interference-plus-noise ratio. ¶. [0067]).
The rationale of combining the Jeon and YIU is that Yiu’s teaching of stopping the sounding reference signal (SRS) configuration based on the detected interference could be apparently implemented into Jeon’s method of analyzing the interference information received from the adjacent eNB.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of stopping the sounding YIU to have incorporated in the system of Jeon, so that it would provide for mitigating downlink (DL) and/or uplink (UL) interference related to communications with the AV-UE. For example, baseband processing circuitry of the base station may configure a measurement configuration for AV-UE such as interference measurement, height threshold, a height range, a velocity threshold, a velocity threshold in conjunction with a height threshold, scaling factors for interference measurements, scaling factors for time-to-trigger, scaling factors for Layer-3 (L3) filtering, and the like. This measurement configuration can be aerial vehicle specific or generic. This measurement can be configured periodically or event triggered for the AV-UE to send measurement reporting. YIU. ¶. [0024].
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 2; Jeon discloses the method wherein the RIM information comprises information on the one RIM-RS on which the RIM-RS is detected (Jeon: See Fig. 8 and ¶. [0164]).
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 3; Jeon discloses the method wherein the Victim gNB set ID is used to identify a group of gNBs which transmit a same RIM-RS (Jeon: ¶. [0090-0094]).
Jeon in view of YIU discloses the method wherein the information on the aggressor cell is related to at least one Cell Global Identifier (CGI) (YIU: Global System or Global Navigation Satellite System indicator; ¶. [0028]).

Regarding claim 6; Jeon discloses an aggressor base station (gNB) for performing a remote interference management (RIM), the aggressor gNB comprising: a transceiver; and at least one processor coupled with the transceiver (See Fig. 3 and its components. ¶. [0105-0110]) and configured to:
receive, from a victim gNB, at least one RIM-reference signal (RS) (See Figs. 5 and 8: at step 532 and 804, A serving eNB, i.e., aggressor NB, receives interference power information and ICIC of an uplink (UL) signal and interference increase/decrease information of the UL signal from at least one adjacent eNB, i.e., victim eNB. ¶. [0123], and see ¶. [0046] for receiving ICIC, i.e., Inter-cell Interference Coordination, between eNBs. Note. Either ICIC, IoT or Interference Power Info received from the adjacent eNB could be analyzed as RIM information); 
transmit, from a distributed unit (DU) of the aggressor gNB to a central unit (CU) of the aggressor gNB, a message (See Figs. 3 and 8: the eNB includes a TX/RX unit 300 and a controller 340. Both units are interconnected to share the information that is received via the transceiver 300. Applying under the BRI, the TX/RX unit 300 could be analyzed as a distributed unit, and the controller 340 could be utilized as a central unit. ¶. [0105-0107]) comprising RIM information; and 
determine to stop monitoring the RIM-RS based on the RIM information (See Fig. 8 and step 806, the eNB receives ICIC information from an adjacent eNB, and analyze/monitor the statistical data of the IoT (Interference over Thermal noise) information; ¶. [0163]).
Jeon teaches receiving Interference related information, i.e., IoT, ICIC, and interference power information or RIM information, from an adjacent eNB (YIU: ¶. [0047]), Jeon doesn’t explicitly describe the method of receiving reference signal and stop monitoring the RIM-RS.
However, YIU from the same or similar fields of endeavor further discloses the method of receiving reference signal and stop monitoring the RIM-RS (See Fig. 2: The baseband processing circuitry 251, i.e., Central Unit, of the base station 201 may, via an interface coupled with a physical layer of the base station 201, stop the periodic sounding reference signal (SRS) configuration for the AV-UE 211 in response to determining that SRS interferes with other cells such as neighbor cells and/or that interference at other cells exceeds a threshold interference measurement such as a signal-to-interference-plus-noise ratio. ¶. [0067]).
The rationale of combining the Jeon and YIU is that Yiu’s teaching of stopping the sounding reference signal (SRS) configuration based on the detected interference could be apparently implemented into Jeon’s method of analyzing the interference information received from the adjacent eNB.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of stopping the sounding reference signal (SRS) configuration based on the detected interference as taught by YIU to have incorporated in the system of Jeon, so that it would provide for mitigating downlink (DL) and/or uplink (UL) interference related to communications with the AV-UE. For example, baseband processing circuitry of the base station may configure a measurement configuration for AV-UE such as interference measurement, height threshold, a height range, a velocity threshold, a velocity threshold in conjunction with a height threshold, scaling factors for interference measurements, scaling factors for time-to-trigger, scaling factors for Layer-3 (L3) filtering, and 
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 7; Jeon discloses the aggressor wherein the RIM information comprises information on the one RIM-RS on which the RIM-RS is detected (Jeon: See Fig. 8 and ¶. [0164]).
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 8; Jeon discloses the aggressor wherein the Victim gNB set ID is used to identify a group of gNBs which transmit a same RIM-RS (Jeon: ¶. [0090-0094]).

Regarding claim 9; Jeon in view of YIU discloses the aggressor wherein the information on the aggressor cell is related to at least one Cell Global Identifier (CGI) (YIU: Global System or Global Navigation Satellite System indicator; ¶. [0028]).

Regarding claim 11; Jeon discloses a method, performed by a victim base station (gNB) of performing a remote interference management (RIM), the method comprising: 
transmitting, to an aggressor gNB, at least one RIM-reference signal (RS) (See Figs. 5 and 8: at step 532 and 804, A serving eNB, i.e., aggressor NB, receives interference power information and ICIC of an uplink (UL) signal and interference increase/decrease information of the UL signal from at least one adjacent eNB, i.e., victim eNB. ¶. [0123], and see ¶. [0046] for receiving ICIC, i.e., Inter-cell Interference Coordination, between eNBs. Note. Either ICIC, IoT or Interference Power Info received from the adjacent eNB could be analyzed as RIM information); 
transmitting, from a central unit (CU) of the victim gNB to a distributed unit (DU) of the victim gNB, a message (See Figs. 3 and 8: the eNB includes a TX/RX unit 300 and a controller 340. Both units are interconnected to share the information that is received via the transceiver 300. Applying under the BRI, the TX/RX unit 300 could be analyzed as a distributed unit, and the controller 340 could be utilized as a central unit. ¶. [0105-0107]) comprising RIM information; and 
determining to stop monitoring the RIM-RS based on the RIM information (See Fig. 8 and step 806, the eNB receives ICIC information from an adjacent eNB, and analyze/monitor the statistical data of the IoT (Interference over Thermal noise) information; ¶. [0163]).
Even though, Jeon teaches receiving Interference related information, i.e., IoT, ICIC, and interference power information or RIM information, from an adjacent eNB (YIU: ¶. [0047]), Jeon doesn’t explicitly describe the method of receiving reference signal and stop monitoring the RIM-RS.
However, YIU from the same or similar fields of endeavor further discloses the method of receiving reference signal and stop monitoring the RIM-RS (See Fig. 2: The baseband processing circuitry 251, i.e., Central Unit, of the base station 201 may, via an interface coupled with a physical layer of the base station 201, stop the periodic sounding reference signal (SRS) configuration for the AV-UE 211 in response to determining that SRS interferes with other cells such as neighbor cells and/or that interference at other cells exceeds a threshold interference measurement such as a signal-to-interference-plus-noise ratio. ¶. [0067]).
The rationale of combining the Jeon and YIU is that Yiu’s teaching of stopping the sounding reference signal (SRS) configuration based on the detected interference could be apparently implemented into Jeon’s method of analyzing the interference information received from the adjacent eNB.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of stopping the sounding reference signal (SRS) configuration based on the detected interference as taught by YIU to have incorporated in the system of Jeon, so that it would provide for mitigating downlink (DL) and/or uplink (UL) interference related to communications with the AV-UE. For example, baseband processing circuitry of the base station may configure a measurement configuration for AV-UE such as interference measurement, height threshold, a height range, a velocity threshold, a velocity threshold in conjunction with a height threshold, scaling factors for interference measurements, scaling factors for time-to-trigger, scaling factors for Layer-3 (L3) filtering, and the like. This measurement configuration can be aerial vehicle specific or generic. This measurement can be configured periodically or event triggered for the AV-UE to send measurement reporting. YIU. ¶. [0024].
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].


Jeon discloses the method wherein the RIM information comprises information on the one RIM-RS on which the RIM-RS is detected (Jeon: See Fig. 8 and ¶. [0164]). [Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 13; Jeon discloses the method wherein the Victim gNB set ID is used to identify a group of gNBs which transmit a same RIM-RS (Jeon: ¶. [0090-0094]).

Regarding claim 14; Jeon in view of YIU discloses the method wherein the information on the aggressor cell is related to at least one Cell Global Identifier (CGI) (YIU: Global System or Global Navigation Satellite System indicator; ¶. [0028]).

Regarding claim 16; Jeon discloses a victim base station (gNB) for performing a remote interference management (RIM), the victim gNB comprising: a transceiver; and at least one processor coupled with the transceiver and configured to:
receive, from a victim gNB, at least one RIM-reference signal (RS) (See Figs. 5 and 8: at step 532 and 804, A serving eNB, i.e., aggressor NB, receives interference power information and ICIC of an uplink (UL) signal and interference increase/decrease information of the UL signal from at least one adjacent eNB, i.e., victim eNB. ¶. [0123], and see ¶. [0046] for receiving ICIC, i.e., Inter-cell Interference Coordination, between eNBs. Note. Either ICIC, IoT or Interference Power Info received from the adjacent eNB could be analyzed as RIM information); 
transmit, from a distributed unit (DU) of the aggressor gNB to a central unit (CU) of the aggressor gNB, a message (See Figs. 3 and 8: the eNB includes a TX/RX unit 300 and a controller 340. Both units are interconnected to share the information that is received via the transceiver 300. Applying under the BRI, the TX/RX unit 300 could be analyzed as a distributed unit, and the controller 340 could be utilized as a central unit. ¶. [0105-0107]) comprising RIM information; and 
determine to stop monitoring the RIM-RS based on the RIM information (See Fig. 8 and step 806, the eNB receives ICIC information from an adjacent eNB, and analyze/monitor the statistical data of the IoT (Interference over Thermal noise) information; ¶. [0163]).
Even though, Jeon teaches receiving Interference related information, i.e., IoT, ICIC, and interference power information or RIM information, from an adjacent eNB (YIU: ¶. [0047]), Jeon doesn’t explicitly describe the method of receiving reference signal and stop monitoring the RIM-RS.
However, YIU from the same or similar fields of endeavor further discloses the method of receiving reference signal and stop monitoring the RIM-RS (See Fig. 2: The baseband processing circuitry 251, i.e., Central Unit, of the base station 201 may, via an interface coupled with a physical layer of the base station 201, stop the periodic sounding reference signal (SRS) configuration for the AV-UE 211 in response to determining that SRS interferes with other cells such as neighbor cells and/or that interference at other cells exceeds a threshold interference measurement such as a signal-to-interference-plus-noise ratio. ¶. [0067]).
The rationale of combining the Jeon and YIU is that Yiu’s teaching of stopping the sounding reference signal (SRS) configuration based on the detected interference could be apparently implemented into Jeon’s method of analyzing the interference information received from the adjacent eNB.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of stopping the sounding reference signal (SRS) configuration based on the detected interference as taught by YIU to have Jeon, so that it would provide for mitigating downlink (DL) and/or uplink (UL) interference related to communications with the AV-UE. For example, baseband processing circuitry of the base station may configure a measurement configuration for AV-UE such as interference measurement, height threshold, a height range, a velocity threshold, a velocity threshold in conjunction with a height threshold, scaling factors for interference measurements, scaling factors for time-to-trigger, scaling factors for Layer-3 (L3) filtering, and the like. This measurement configuration can be aerial vehicle specific or generic. This measurement can be configured periodically or event triggered for the AV-UE to send measurement reporting. YIU. ¶. [0024].
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 17; Jeon discloses the aggressor wherein the RIM information comprises information on the one RIM-RS on which the RIM-RS is detected (Jeon: See Fig. 8 and ¶. [0164]).
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 18; Jeon discloses the aggressor wherein the Victim gNB set ID is used to identify a group of gNBs which transmit a same RIM-RS (Jeon: ¶. [0090-0094]).

Jeon in view of YIU discloses the aggressor wherein the information on the aggressor cell is related to at least one Cell Global Identifier (CGI) (YIU: Global System or Global Navigation Satellite System indicator; ¶. [0028]).

Allowable Subject Matter
Claims 5, 10, 15, and 20 are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
In response to the amendment as filed on 12/28/2021, Applicant's arguments, with regards to claims 1-20, have been fully considered but they are not persuasive.
Arguments:
Applicant argued that Jeon fails to teach the method of "transmitting, from a distributed unit (DU) of the aggressor gNB to a central unit (CU) of the aggressor gNB, a message comprising RIM information" as recited in Claim 1. 
Examiner’s response:
Examiner respectfully disagrees. First of all, Applicant fails to provide the type of RIM information. Applying under the BRI, the RIM information could be analyzed as a type of interference information based on the received signal. Jeon teaches the process of receiving interference power information and ICIC of an uplink (UL) signal and interference increase/decrease information of the UL signal from at least one adjacent eNB or victim eNB. The eNB further comprises a TX/RX unit 300 and a controller 340. Both units are interconnected 
Based on the received information, the serving eNB analyzes statistical data of the UL IoT increase/decrease information for the preset time interval, and determines whether the delay of the handover of the UE is estimated based on the analysis result. See Jeon’ Fig. 8 and steps 806-808. And see ¶. [0163].
Yiu further discusses the processing of stopping the periodic sounding reference signal (SRS) in response to determining that SRS interferes with other cells such as neighbor cells based on the threshold interference management. Thus, Jeon in view of Yiu teaches the method of transmitting the message having RIM information, and stop monitoring the RIM-RS.

Arguments:
Applicant further argued that Jeon and Yiu fail to teach “DU-CU split gNB”.
Examiner’s response:
Examiner further disagree because Jeon clearly discloses the eNB having TX/RX unit 300 for distributing data, and the controller 340 for controlling the functions of the process. 
In view of the above reasoning, the combined teaching of Jeon and Yiu successfully teaches each and every limitation of the claimed elements. As a consequence, the combined teaching also renders the rest of the dependent claims. Thus, Examiner believes that all the rejections shall be sustained. 


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAI AUNG/
Primary Examiner, Art Unit 2416